Dismissed and Opinion Filed February 2, 2017




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-16-01159-CV

                  IN THE INTEREST OF C.S.N. AND J.T.N., CHILDREN

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-00-14691

                             MEMORANDUM OPINION
                         Before Justices Francis, Fillmore, and Stoddart
                                  Opinion by Justice Francis
       By notice of appeal filed September 26, 2016, Tracy Nixon challenges the trial court’s

September 12, 2016 child support contempt conditional release order and the trial court’s order

to withdraw admissions and substitute response.         Because neither order appeared to be

appealable, we directed Nixon to file a letter brief addressing our jurisdiction over the appeal.

See CMH Homes v. Perez, 340 S.W.3d 444, 447 (Tex. 2011) (appellate courts have jurisdiction

over final judgment and interlocutory orders specifically authorized as appealable by statute); In

re Office of Attorney Gen. of Tex., 215 S.W.3d 913, 915-16 (Tex. App.—Fort Worth 2007, orig.

proceeding) (because contempt proceedings are not concerned with disposing of all claims and

parties before trial court, a contempt order is not a final judgment and is not appealable). Nixon

complied, but nothing in his brief persuades us we have jurisdiction over the complained-of
orders.1 Accordingly, we dismiss this appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a); Perez, 340 S.W.3d 447; Office of Attorney Gen., 215 S.W.3d at 915.




                                                               /Molly Francis/
                                                               MOLLY FRANCIS
                                                               JUSTICE

161159F.P05




   1
       We allowed appellees an opportunity to respond, but they did not file a response.


                                                         –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF C.S.N. AND J.T.N.,              On Appeal from the 301st Judicial District
CHILDREN                                           Court, Dallas County, Texas
                                                   Trial Court Cause No. DF-00-14691.
No. 05-16-01159-CV                                 Opinion delivered by Justice Francis.
                                                   Justices Fillmore and Stoddart participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered February 2, 2017.




                                             –3–